Coleman, J.,
dissenting:
I regret that I am unable to reach the conclusion set forth in the majority opinion as to the qualification of women to do grand-jury duty, for I feel that their service upon our grand juries would greatly tend to produce a more wholesome moral atmosphere within the various counties of the state; but sentiment must not be permitted to enter into the consideration of those matters.
I shall not elaborate in the presentation of my views. In the adoption of our constitution, while it is provided by section 6, article 1, that “No person shall be tried for a capital or other infamous crime * * * except on presentment or indictment of a grand jury, * * * ” the constitution • nowhere says, in express words, who shall comprise the grand jury. It is contended by petitioner, and conceded by respondents, that at common law only men were qualified to sit on a grand jury, and that this rule obtained up to the time of the adoption of our constitution. It must be presumed that the constitutional convention, in providing that indictments might be found by a grand jury, contemplated a grand jury composed of members possessing the qualifications required of grand juries at common law. The general rule is laid down in 8 Cyc. p. 740, as follows:
“Constitutions themselves, being instruments in the nature of reenactments of an acknowledged system of principles coeval with, and a part of, the common law itself, and subject to judicial interpretation from their inception, it necessarily follows that the definitions of terms used in constitutions and statutes are to a great extent to be found in the common law and in the common usage and understanding of these terms according to the institutions of the country in which they originated and were brought into use in the administration of governments.”
Mr. Cooley, in his work on Constitutional Limitations (6th Ed.) p. 78, says:
*250“It is also a very reasonable rule that a state constitution shall be understood and construed in the light and by the assistance of the common law, and with the fact in view that its rules are still left in force. By this we do not mean that the common law is to control the constitution, or that the latter is to be warped and perverted in its meaning in order that no inroads, or as few as possible, may be made in the system of common-law rules, but only that for definitions we are to draw from that great fountain, and that, in judging what it means, we are to keep in mind that it is not the beginning of law for the state, but that it assumes the existence of a well-understood system which is still to remain in force and be administered, but under such limitations and restrictions as that instrument imposes.”
In the case of Carpenter v. State, 4 How. (Miss.) 163, 34 Am. Dec. 116, the court says:
“It is a general rule that, where terms used in the common law are contained in a statute or the constitution, without an explanation of the sense in which they are there employed, [they] should receive that construction which has been affixed to them by the former. To ascertain then in what the right of trial by jury consists, we must necessarily recur to the provisions of the common law defining the qualifications, and ascertaining the number of which the jury shall consist; as the standard to which, doubtless, the framers of our constitution referred. At common law the number of the jury, for the trial of all issues involving the personal rights and liberties of the subject, could never be less than twelve; though there are some precedents which show that a verdict by a greater number would not, on that account, be void. The legislation of the state has left this particular topic untouched. It has in no instance prescribed the number of the jury, if it were at all important for it to have done so; but in all cases where the term ‘jury’ is used in our statutes, it is regarded as one of fixed and determined meaning, ascertained by the paramount law.”
*251In at least two cases this court has determined that such is the rule in this state, and while the opinions are instructive, it is not deemed necessary to comment upon them or to quote from them at length. In the case of State v. McClear, 11 Nev. 39, Hawley, C. J., considers at length the constitutionality of an act in which the court discussed a question similar to the one here involved, and, to my mind, used language decisive of this matter. Said the court:
“It was claimed upon the oral argument that the constitutional provision only requires a jury of twelve men. That the number is all that is essential. We must confess that this appears to have been the view entertained by the legislature in the passage of the amended act. If this be true, it would be within the power of the legislature to take away all the other qualifications without violating any of the provisions of the constitution, and the right of trial by jury — so long esteemed as the palladium of our liberties — if such power was exercised, would soon dwindle into insignificance and become a byword and reproach upon our entire judicial system. * * * We think that the term ‘jury,’ as it is used in the constitution, means twelve competent men who are free from all the ties of consanguinity and all other relations that would tend to make them dependent on either party. It means twelve men who are not interested in the event of the suit, and who have no such bias or prejudice in favor of, or against, either party as would render them partial toward either party. These, among others, are the general definitions which we consider are guaranteed by the constitution.”
I think the learned jurist used the word “men” advisedly.
In the case of State v. Hartley, 22 Nev. 342, 40 Pac. 372, 28 L. R. A. 33, in which was involved the constitutionality of an act which provided that twelve persons should be summoned to appear as grand jurors, of which number the court should select ten persons to constitute the grand jury, the court considered the question at *252some length, but a brief quotation will suffice as follows: “At the time of the adoption of the constitution of Nevada, wherein it is declared ‘No person shall be tried for a capital or other infamous offense * * * except on presentment or indictment of a grand jury’ (art. 1, sec. 8), the provisions of the General Statutes (secs. 3795, 4106, 4107) which are declaratory of the common law were in force, being enacted by the territorial legislature of 1861. We, therefore, conclude that, when the people of this state adopted this constitutional provision, they had in view a ‘grand jury’ as it existed at common law and under the statutes at the time of the adoption of the constitution. It is so held by this court with reference to the right of trial by jury in construing the third section of the same article of the constitution. State v. McClear, 11 Nev. 39. The reasoning in that case is applicable to the question at bar.” (Italics ours.)
If the law quoted is sound, as I think it is, then our constitutional convention provided for a grand jury of men as clearly as though the constitution itself had used the word “men.” The word “men” is written into the constitution by operation of law. What is the difference, in legal effect, between its being written in by operation of law and its being expressly incorporated therein? Absolutely none. Had the constitution provided in express terms that no person should be tried except on presentation or indictment of a grand jury composed of men, we would not now be called upon to determine this question. Yet there is no difference between using the word “men” and adopting a system which existed at common law from which all but men were excluded. To my mind, the proposition is too clear and simple to justify argument.
But is is said that section 27, article 4, of the constitution, which provides that “laws shall be made to exclude from serving on juries, all persons not qualified electors, '* * * ” in effect imposes jury duty upon all qualified electors, and when our constitution was so amended as to confer the right of suffrage upon women, *253jury duty was automatically imposed upon them. To my mind, the portion of section 27, article 4, quoted, is one of exclusion' and not one of inclusion. There is, as I view it, a wide difference between a statute or constitutional provision which imposes jury duty upon a class of persons and one which excludes all other persons except a certain designated class. Yet the section mentioned is one of exclusion only. In any event, conceding the contrary view, it would be a case of harmonizing the two sections of the constitution; and if my view is correct, the adoption of a grand jury system composed of men would not be in the least nullified by such a section as section 27, article 4, as it in no way conflicts with the view that the grand jury should be composed of men.
If my assumption that the constitution adopted the common-law grand-jury system is correct, it is clear that the statutory provisions relative to the selection of grand jurors are of no assistance to us in determining the main question involved; for otherwise, should the Bolshevik! get control of our legislature, the entire fundamental law of our state would be wiped out within thirty days from their meeting.
Nor am I willing to concede that the decision in Neal v. Delaware, 103 U. S. 370, 26 L. Ed. 567, and similar cases in that court, are authority holding a contrary view. Those were cases wherein it was urged that the exclusion of persons of the African race from jury duty, under a constitutional provision of Delaware which restricted the selection of jurors to white male persons, was in violation of the fourteenth amendment to the constitution of the United States. The fourteenth amendment provides that:
“All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the state wherein they reside. No. state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States. * * * ”
*254But is has never been contended that the fourteenth amendment conferred all the privileges of citizenship upon women, for if such were the effect, it would seem that it would not have been necessary to amend our constitution to confer the elective franchise upon women, nor would it be necessary to now amend the federal constitution, as is sought to be done, to confer the right upon them. The words of Mr. Justice Field, in Ex Parte Virginia, 100 U. S. 365, 25 L. Ed. 676, are of force in this connection, wherein he says:
“But the privilege or the duty, whichever it may be called, of acting as a juror in the courts of the country is not an incident of citizenship. Women are citizens; so are the aged above 60, and children in their minority; yet they are not allowed in Virginia to act as jurors. Though some of these are in all respects qualified for such service, no one will pretend that their exclusion by law from the jury list impairs their rights as citizens.”